J-S36027-21
J-S36028-21

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM GRANT                              :
                                               :
                       Appellant               :       No. 471 EDA 2021

        Appeal from the Judgment of Sentence Entered October 2, 2020
             In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0009009-2018


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM GRANT                              :
                                               :
                       Appellant               :       No. 472 EDA 2021

        Appeal from the Judgment of Sentence Entered October 2, 2020
             In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0009010-2018


BEFORE:      LAZARUS, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED FEBRUARY 23, 2022

        Appellant, William Grant, appeals from the judgments of sentence

entered by the Philadelphia County Court of Common Pleas, following his

bench trial convictions for two counts each of indecent assault, endangering


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S36027-21
J-S36028-21


the welfare of children (“EWOC”), corruption of minors, and unlawful contact

with a minor, and one count each of rape, involuntary deviate sexual

intercourse (“IDSI”), and aggravated indecent assault.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

Appellant dated J.H. between 2015 and 2018. During that period, Appellant

intermittently lived with J.H. and her minor daughters, Ame.G. and Amy.G.

(“Victims”). While residing with the family, Appellant sexually abused Victims.

Victims first reported the abuse to their aunt, E.B., in December 2018. E.B.

immediately informed J.H. about the accusations, and J.H. reported

Appellant’s conduct to police.

       On December 28, 2018, the Commonwealth filed criminal informations

charging Appellant with multiple sex offenses at two different docket numbers.

At No. 9009 of 2018, the Commonwealth charged Appellant with offenses

related to Amy.G. At No. 9010 of 2018, the Commonwealth charged Appellant

with offenses related to Ame.G. On February 4, 2019, the Commonwealth

filed a motion to consolidate the matters for trial, which the court granted.

       Appellant proceeded to a bench trial, and the court found Appellant

guilty of all charges. On October 2, 2020, the court sentenced Appellant to

an aggregate term of 10 to 20 years’ incarceration. On October 12, 2020,

Appellant filed a timely post-sentence motion claiming that the verdict was

____________________________________________


1 18 Pa.C.S.A. §§ 3126(a)(7), 4304(a)(1), 6301(a)(i)(ii), 6318(a)(1),
3121(c), 3123(b), and 3125(b), respectively.

                                           -2-
J-S36027-21
J-S36028-21


against the weight of the evidence.     Appellant’s post sentence motion was

denied by operation of law on February 17, 2021.

      On February 23, 2021, Appellant timely filed separate notices of appeal

at each docket number. The court ordered Appellant to file Pa.R.A.P. 1925(b)

concise statements of errors complained of on appeal on February 25, 2021.

On March 16, 2021, Appellant timely filed identical Rule 1925(b) statements

at each docket number.

      Appellant now raises two issues for our review:

         Is the evidence legally sufficient to convict [Appellant] of all
         charges where the evidence offered to support the verdict
         of guilt in these matters is so unreliable and/or contradictory
         as to make the verdict based upon conjecture?

         Is the verdict of guilty with respect to all charges against
         the weight of the evidence and so contrary to the evidence
         that it shocks one’s sense of justice…?

(Appellant’s Briefs at 7).

      Appellant’s two issues are related, and we address them together.

Appellant contends that the trial record contains many “inconsistencies and

deficiencies.”   (Id. at 30).       Specifically, Appellant argues that the

Commonwealth did not present physical evidence and relied on testimony

from those involved in reporting the abuse. Appellant emphasizes that the

parties entered into a stipulation regarding the December 2018 physical

examination of Ame.G., which was normal. Appellant insists a “a normal exam

neither proves or disproves a history of physical abuse.” (Id. at 35). Absent



                                      -3-
J-S36027-21
J-S36028-21


any physical evidence, Appellant maintains that “the testimony presented at

trial was so unreliable and contradictory that the verdict could only have been

arrived at through speculation and conjecture.”        (Id. at 36).    Appellant

concludes the Commonwealth presented insufficient evidence to support his

convictions, and the convictions are also against the weight of the evidence.

We disagree.

      Our standard of review for sufficiency claims is as follows:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017) (quoting Commonwealth v.

Hansley, 24 A.3d 410, 416 (Pa.Super. 2011)).

      When examining a challenge to the weight of the evidence, our standard


                                      -4-
J-S36027-21
J-S36028-21


of review is as follows:

            The weight of the evidence is exclusively for the finder
            of fact who is free to believe all, part, or none of the
            evidence and to determine the credibility of the
            witnesses. An appellate court cannot substitute its
            judgment for that of the finder of fact. Thus, we may
            only reverse the…verdict if it is so contrary to the
            evidence as to shock one’s sense of justice.

         Commonwealth v. Small, 559 Pa. 423, [435,] 741 A.2d
         666, 672-73 (1999). Moreover, where the trial court has
         ruled on the weight claim below, an appellate court’s role is
         not to consider the underlying question of whether the
         verdict is against the weight of the evidence. Rather,
         appellate review is limited to whether the trial court palpably
         abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(most internal citations omitted).

      The Crimes Code defines rape as follows:

         § 3121. Rape

                                     *      *   *

            (c) Rape of a child.—A person commits the offense
         of rape of a child, a felony of the first degree, when the
         person engages in sexual intercourse with a complainant
         who is less than 13 years of age.

18 Pa.C.S.A. § 3121(c).      The Crimes Code defines “sexual intercourse” as

follows: “In addition to its ordinary meaning, includes intercourse per os or

per anus, with some penetration however slight; emission is not required.”

18 Pa.C.S.A. § 3101.       Additionally, “the uncorroborated testimony of the



                                      -5-
J-S36027-21
J-S36028-21


complaining witness is sufficient to convict a defendant of sexual offenses.”

Commonwealth v. Castlehun, 889 A.2d 1228, 1232 (Pa.Super. 2005).

   The Crimes Code defines IDSI as follows:

        § 3123. Involuntary deviate sexual intercourse

                                 *    *    *

           (b) Involuntary deviate sexual intercourse with a
        child.—A person commits involuntary deviate sexual
        intercourse with a child, a felony of the first degree, when
        the person engages in deviate sexual intercourse with a
        complainant who is less than 13 years of age.

18 Pa.C.S.A. § 3123(b).       The Crimes Code defines “deviate sexual

intercourse,” in relevant part, as follows: “Sexual intercourse per os or per

anus between human beings….” 18 Pa.C.S.A. § 3101.

        [I]n order to sustain a conviction for [IDSI], the
        Commonwealth must establish the perpetrator engaged in
        acts of oral or anal intercourse, which involved penetration
        however slight. In order to establish penetration, some oral
        contact is required. Moreover, a person can penetrate by
        use of the mouth or the tongue.

Commonwealth v. L.N., 787 A.2d 1064, 1070 (Pa.Super. 2001), appeal

denied, 569 Pa. 680, 800 A.2d 931 (2002) (internal citations omitted).

     The Crimes Code defines aggravated indecent assault as follows:

        § 3125. Aggravated indecent assault

                                 *    *    *

           (a) Offenses defined.—Except as provided in
        sections 3121 (relating to rape), 3122.1 (relating to
        statutory sexual assault), 3123 (relating to involuntary
        deviate sexual intercourse) and 3124.1 (relating to sexual


                                     -6-
J-S36027-21
J-S36028-21


        assault), a person who engages in penetration, however
        slight, of the genitals or anus of a complainant with a part
        of the person’s body for any purpose other than good faith
        medical, hygienic, or law enforcement procedures commits
        aggravated indecent assault if:

                (1)    the person does so without the complainant’s
           consent;

                 (2)   the person does so by forcible compulsion;

                (3) the person does so by threat of forcible
           compulsion that would prevent resistance by a person of
           reasonable resolution;

                 (4) the complainant is unconscious or the person
           knows that complainant is unaware that the penetration
           is occurring;

                 (5) the person has substantially impaired the
           complainant’s power to appraise or control his or her
           conduct by administering or employing, without the
           knowledge of the complainant, drugs, intoxicants, or
           other means for the purpose of preventing resistance;

                 (6) the complainant suffers from a mental
           disability which renders him or her incapable of consent;

                                 *      *    *

           (b) Aggravated indecent assault of a child. — A
        person commits aggravated indecent assault of a child when
        the person violates subsection (a)(1), (2), (3), (4), (5) or
        (6) and the complainant is less than 13 years of age.

18 Pa. C.S.A. § 3125(a)(1)-(6), (b).

     The Crimes Code defines indecent assault as follows:

        § 3126. Indecent assault

           (a) Offense defined.—A person is guilty of indecent
        assault if the person has indecent contact with the


                                       -7-
J-S36027-21
J-S36028-21


         complainant, causes the complainant to have indecent
         contact with the person or intentionally causes the
         complainant to come into contact with seminal fluid, urine
         or feces for the purpose of arousing sexual desire in the
         person or the complainant and:

                                  *    *    *

         (7) the complainant is less than 13 years of age[.]

18 Pa.C.S.A. § 3126(a)(7). “Indecent contact” is “[a]ny touching of the sexual

or other intimate parts of the person for the purpose of arousing or gratifying

sexual desire, in any person.” 18 Pa.C.S.A. § 3101.

       The Crimes Code defines EWOC as follows:

         § 4304. Endangering welfare of children

            (a)   Offense defined.—

               (1)       A parent, guardian or other person
            supervising the welfare of a child under 18 years of age,
            or a person that employs or supervises such a person,
            commits an offense if he knowingly endangers the
            welfare of the child by violating a duty of care, protection
            or support.

                                  *    *    *

               (3)       As used in this subsection, the term “person
            supervising the welfare of a child” means a person other
            than a parent or guardian that provides care, education,
            training or control of a child.

18 Pa.C.S.A. § 4304(a)(1), (3). The Commonwealth must prove the following

to sustain an EWOC conviction: (1) the accused was aware of his duty to

protect the child; (2) the accused was aware that the child was in

circumstances that could threaten the child’s physical or psychological


                                      -8-
J-S36027-21
J-S36028-21


welfare; and (3) the accused has either failed to act or has taken action so

lame or meager that such actions cannot reasonably be expected to protect

the child’s welfare. Commonwealth v. Bryant, 57 A.3d 191, 197 (Pa.Super.

2012).

     The Crimes Code defines corruption of minors as follows:

         § 6301. Corruption of minors

            (a)   Offense defined.—

                                  *    *    *

            (1)(ii)     Whoever, being of the age of 18 years and
            upwards, by any course of conduct in violation of Chapter
            31 (relating to sexual offenses) corrupts or tends to
            corrupt the morals of any minor less than 18 years of
            age, or who aids, abets, entices or encourages any such
            minor in the commission of an offense under Chapter 31
            commits a felony of the third degree.

18 Pa.C.S.A. § 6301(a)(1)(ii).

     The Crimes Code defines unlawful contact with a minor as follows:

         § 6318. Unlawful contact with minor

            (a) Offense defined.—A person commits an offense if
         he is intentionally in contact with a minor, or a law
         enforcement officer acting in the performance of his duties
         who has assumed the identity of a minor, for the purpose of
         engaging in an activity prohibited under any of the following,
         and either the person initiating the contact or the person
         being contacted is within this Commonwealth:

               (1) Any of the offenses enumerated in Chapter 31
            (relating to sexual offenses).

18 Pa.C.S.A. § 6318(a)(1).



                                      -9-
J-S36027-21
J-S36028-21


     Instantly, the Commonwealth presented testimony from Ame.G. After

questioning Ame.G. about her age and the layout of her home, the prosecutor

asked about Ame.G.’s encounters with Appellant. (See N.T. Trial, 8/19/19,

at 13). Ame.G. testified that the incidents with Appellant started when she

was nine or ten years old, and they occurred “[m]ore than once, [but] less

than five” times. (Id.) Ame.G. stated that the first incident occurred in the

basement of her home. On that occasion, Appellant told Ame.G. “to suck his

penis and he put his penis inside of me.” (Id. at 14). Ame.G. confirmed that

she complied with Appellant’s requests and engaged in oral and vaginal sex

with him.

     The prosecutor inquired about the frequency of these sex acts. Ame.G.

noted that she engaged in oral sex with Appellant “[o]ne time,” but Appellant

penetrated her vagina with his penis “[m]ore than once.” (Id. at 17). Ame.G.

testified that the last instance of vaginal penetration occurred when she was

“11 or 12” years old. (Id.) Appellant also instructed Ame.G. not to tell J.H.

about what they had done.      (Id. at 18).   Ame.G. initially complied with

Appellant’s instruction because she was scared. (Id.)

     Amy.G. also testified about her interactions with Appellant, describing a

particular incident that occurred when she was nine years old:

        I was in the porch room with [Appellant] while he was
        playing the video game. And he sat next to me on the couch
        and then he started touching my private part.

(Id. at 41). Amy.G. clarified that “private part” referred to her vagina. (Id.


                                    - 10 -
J-S36027-21
J-S36028-21


at 43). Amy.G. explained that Appellant used his hand to touch the “inside”

of her vagina “[u]nder [her] underwear.” (Id.) The prosecutor then asked

whether Appellant had touched any other parts of Amy.G.’s body. (Id. at 44).

Amy.G. noted that Appellant touched her breasts “[m]ore than once.” (Id. at

45). On these occasions, Appellant placed his hands on Amy.G.’s breasts,

over her clothes. (Id.)

      Additionally, the Commonwealth called E.B., who testified that J.H. left

Appellant alone with Victims on the nights when J.H. had to work. (Id. at 60).

The Commonwealth also called J.H., who confirmed that there were several

occasions when Appellant was the only person at home with her children. (Id.

at 72). After the testimony from J.H., the Commonwealth rested. At that

point, the parties entered into a stipulation regarding proposed testimony from

the doctor who performed the December 2018 physical examination of Ame.G.

If called to testify, the doctor would have said that Ame.G.’s physical

examination was normal, and that “a normal examination neither proves or

disproves a history of physical abuse and would be consistent with a reported

history.” (Id. at 78).

      Viewing this evidence in the light most favorable to the Commonwealth

as verdict winner, the record supports the verdicts.     See Tucker, supra.

Here, Ame.G.’s testimony established that Appellant engaged in oral and

vaginal intercourse with the child. Amy.G.’s testimony further established that

Appellant inappropriately touched her breasts and the inside of her vagina.


                                    - 11 -
J-S36027-21
J-S36028-21


Victims’ uncorroborated testimony alone provided adequate support for

Appellant’s rape, IDSI, aggravated indecent assault, indecent assault, and

unlawful contact convictions.          See Castlehun, supra; L.N., supra; 18

Pa.C.S.A. § 3101. Because the Commonwealth presented sufficient evidence

to demonstrate the commission of the sex offenses, sufficient evidence also

supported the convictions for EWOC and corruption of minors.              See 18

Pa.C.S.A. § 4304; 18 Pa.C.S.A. § 6301(a)(i)(ii).

       Regarding Appellant’s challenge to the weight of the evidence, the court

specifically found that the Commonwealth’s evidence was credible.2             We

decline to substitute our judgment for that of the factfinder, and we do not

believe that the verdict is so contrary to the evidence as to shock one’s sense

of justice. See Champney, supra. Therefore, we affirm the judgments of

sentence.

       Judgments of sentence affirmed.


____________________________________________


2  We reiterate that in cases where the trial court has ruled on the weight claim
below, appellate review is limited to whether the trial court palpably abused
its discretion in ruling on the weight claim. See Champney, supra. Here,
the jurist who presided over Appellant’s trial, the Honorable Daniel D.
McCaffery, was elected to this Court after the trial. Consequently, Judge
McCaffery did not rule on Appellant’s post-sentence motion challenging the
weight of the evidence, and the motion was denied by operation of law.
Nevertheless, the trial transcript includes the following finding from Judge
McCaffery: “This is a credibility forum and I believe every word out of that
little girl’s mouth. I find [Appellant] guilty of all charges.” (N.T. Trial at 88).
Thus, the record includes an express determination regarding the weight of
the evidence that we may review for an abuse of discretion. See Champney,
supra.

                                          - 12 -
J-S36027-21
J-S36028-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2022




                          - 13 -